FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JAMES ERIN MCKINNEY,                        No. 09-99018
            Petitioner-Appellant,
                                             D.C. No.
                 v.                    2:03-cv-00774-DGC

 CHARLES L. RYAN,
           Respondent-Appellee.                ORDER


                      Filed March 12, 2014


                           ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judges Silverman, Murguia and Hurwitz did not
participate in the deliberations or vote in this case.